[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION ON PLAINTIFF'S MOTION FOR ATTORNEY'S FEES AND COSTS
Plaintiff brings this motion pursuant to P.B. § 13-25 seeking attorney's fees in this negligence action because of defendant's failure to admit liability after a request for admissions filed by the plaintiff. CT Page 13958
Because the defendant admitted his negligence in a deposition prior to trial and because the defendant continued to contest liability until the commencement of trial, plaintiff seeks reimbursement for a deposition and attorney's fees incurred to meet defendant's liability claims.
If the court finds that the defendant's denial of liability was unreasonable, it shall make such order. P.B. § 13-28.
The court has reviewed the evidence and the briefs filed by both parties. It finds that if it were not for the fact that the plaintiff claimed recklessness on the part of the defendant, (which claim was not withdrawn until commencement of trial) the defendant's denial of liability would not be reasonable. However, in this ease it was not unreasonable for the defendant to dispute liability when the plaintiff injected the issue of recklessness.
Plaintiffs motion is therefore denied.
Freed, J.